ALLOWANCE
Response to Amendment
Applicant's amendment filed on 7/18/2022 has been entered.  Claim 10 has been added.  Claims 1-10 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of applicant’s arguments particularly with respect to the rectangular frame structure of the counterweight frame as found in Remarks pages 7 and 8, the prior art of record fails to disclose or render obvious in particular a downward-facing limiting opening formed at a lower portion of a candle flame sheet, a top end of a first support portion abuts against a top wall of the limiting opening, a counterweight frame is disposed at the lower portion of the candle flame sheet, the counterweight frame comprises an upper horizontal beam, a lower horizontal beam, and two vertical beams, the upper horizontal beam, the lower horizontal beam, and the two vertical beams constitute a rectangular frame structure, and the lower portion of the candle flame sheet is mounted on the upper horizontal beam as called for in the claimed combination of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896